Citation Nr: 0202540	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-07 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1958 to 
February 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied entitlement to nonservice-connected 
pension benefits.


FINDING OF FACT

The appellant did not perform honorable active service during 
a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
1521(a), (j), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.2, 3.3 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  38 
U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample evidence of record upon which to decide the 
appellant's claim.  The Board is unaware of, and the 
appellant has not identified, any additional evidence which 
is necessary to make an informed decision on the above-
referenced issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  Further, the 
appellant and his representative have been notified of the 
evidence necessary to establish the benefit sought.  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

Service records indicate that the appellant was issued an 
administrative discharge "under other than honorable 
conditions" based on a February 1959 recommendation by a 
Board of Officers.  A DA Form 37 of record indicates that his 
discharge was recommended because of undesirable habits or 
traits of character.  A DD Form 493 of record reveals his 
conviction in December 1958 by special court-martial for a 
12-day period of absence without leave.  His approved 
sentenced included three months incarceration at hard labor.  
His DD Form 214 indicates that his active military service 
was from August 15, 1958 to February 27, 1959.  In February 
1987, the National Personnel Records Center (NPRC) verified 
those service dates and character of discharge.  The NPRC 
identified no other period or periods of active service.  A 
review of the file indicates several periods of enlistment 
with the Army Reserve.  

Based on earlier applications for VA pension benefits in 1977 
and 1987, the appellant was informed that basic eligibility 
for such benefits required at least 90 days of active duty; 
in 1977 he was informed that inactive reservist duty did not 
count toward his VA pension eligibility.  

In December 1999, he filed another claim for VA nonservice-
connected pension benefits, indicating that he entered active 
service in 1968 and that his separation took place in 1974.  
In March 2000, the RO denied his claim on the basis that he 
did not meet the requirement for qualifying service.  

In June 2001, the RO wrote to the appellant explaining that 
his active service dates were from August 1958 to February 
1959, and that service during that period did not constitute 
wartime service under the law.  The RO also explained that 
the character of his discharge was "other than honorable."  
The RO informed him that his stated dates of service, from 
1968 through 1974, were with the Army Reserve and that such 
service did not qualify him for pension benefits.

38 C.F.R. § 3.3 (2001) provides that basic entitlement to 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C. 1521(j)); or served in the active 
military, naval or air service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war (38 U.S.C. 1521(j)); or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C. 1521(j)).  38 C.F.R. § 3.3(a)(3).

None of his active service, that is from August 1958 to 
February 1959, coincided with a period of war.  See 38 C.F.R. 
§ 3.2 (2001).  He claims qualifying service from 1968 to 
1974; however, the available evidence shows that such service 
was with the Army Reserve, and the NPRC has verified his 
active military service as from August 1958 to February 1959 
only.  

For the foregoing reason, the Board finds that the appellant 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
5303; 38 C.F.R. §§ 3.3, 3.12.  The holding in Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) states that where the law 
and not the evidence is dispositive of an appellant's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the appellant lacks legal entitlement to VA nonservice-
connected pension benefits due to nonqualifying peacetime 
active service.  Accordingly, basic eligibility for VA 
nonservice-connected pension benefits is not evident and the 
appellant's claim fails as a matter of law.  Id. at 430.  

The Board notes that the claims file contains no 
determination regarding whether the character of the 
appellant's discharge from service, namely, "under other 
than honorable conditions" amounts to a dishonorable 
discharge, which constitutes a total bar to VA benefits.  See 
38 U.S.C.A. § 5303 (West 199); 38 C.F.R. § 3.12 (2001).  
However, as he is not shown by the evidence to be basically 
qualified for VA nonservice-connected pension benefits due to 
his peacetime active service, the matter of character of 
discharge is essentially academic.

	
ORDER

Basic eligibility for a VA nonservice-connected disability 
pension is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

